Title: To George Washington from Samuel Huntington, 15 June 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia June 15. 1780

Your Excellency will receive enclosed an Act of Congress of the 12th Instant, containing Instructions to the Committee at Head Quarters respecting the Issues of Forage and Provisions.
Also another Act of the 14th Instant relating to Genl Gates his Command in the southern Department.
The last Evening Colo. Ternant arrived with Despatches from Genl Lincoln containing a particular Account of the Siege and Surrender of Charles Town, which will soon be forwarded to your Excellency.
General Lincoln is daily expected here in Person. I have the Honour to be with the highest respect & Esteem your Excelly’s most hbble servt

Sam. Huntington President

 